ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In the indictment it was charged that the appellant “did then and there unlawfully possess for the purpose of sale, certain spirituous, vinous and malt liquors capable of producing intoxication.” In submitting the case to the jury for finding the court used the following language:- “* * * did unlawfully have in her possession intoxicating liquor for the purpose of sale.” It is asserted in the motion for new trial that there is fundamental error in the failure of the court in instructing the jury to use the verbiage in which the offense was described in the indictment. The position is untenable. See Tucker v. State, 94 Texas Crim. Rep., 505; Vernon’s Ann. Tex. P. C., 1925, vol. 1, p. 438, note 14; Benson v. State, 95 Texas Crim. Rep., 313; Stockton v. State, 95 Texas Crim. Rep., 607; Stephens v. State, 99 Texas Crim. Rep., 192; Elbury v. State, 114 Texas Crim. Rep., 270; Holliman v. State, 108 Texas Crim. Rep., 94; Lenz v. State, 106 Texas Crim. Rep., 30.
The contention is untenable for the additional reason that to require review of the charge of the court, there must be exception to the charge during the trial, as provided by article 658, C. C. P.
The motion for rehearing is overruled.

Overruled.